UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21236 Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Equity Fund June 30, 2014 (Unaudited) Common Stocks97.6% Shares Value ($) Australia7.8% ASX 44,970 1,511,297 Dexus Property Group 2,401,300 2,513,383 Fortescue Metals Group 386,590 1,585,730 Insurance Australia Group 643,080 3,541,336 Leighton Holdings 58,511 1,088,564 Rio Tinto 114,646 6,411,744 Spark Infrastructure Group 1,125,500 1,963,390 Westpac Banking 163,550 5,224,964 France8.6% AXA 197,250 4,714,499 Cap Gemini 30,560 2,180,167 Carrefour 115,280 4,252,558 Electricite de France 86,370 2,720,129 Safran 43,360 2,838,913 Societe Generale 108,810 5,699,749 Thales 63,870 3,863,422 Germany10.4% Allianz 26,960 4,492,718 Bayer 36,880 5,209,054 Commerzbank 345,640 a 5,433,311 Continental 10,250 2,374,076 Deutsche Lufthansa 79,510 1,707,130 Evonik Industries 30,980 1,232,328 HeidelbergCement 34,550 2,948,790 Infineon Technologies 175,510 2,193,935 OSRAM Licht 30,400 a 1,533,320 Siemens 32,730 4,322,619 Hong Kong3.3% BOC Hong Kong Holdings 709,000 2,053,707 Cheung Kong Holdings 185,000 3,282,089 SJM Holdings 1,871,000 4,688,122 Ireland1.0% Smurfit Kappa Group 132,600 Israel1.3% Teva Pharmaceutical Industries, ADR 75,380 Italy3.8% Enel 519,770 3,027,662 Eni 214,920 5,879,914 Telecom Italia 2,181,940 a 2,763,651 Japan22.3% Aisin Seiki 84,400 3,357,505 Asahi Glass 475,000 2,799,220 Daito Trust Construction 19,300 2,269,019 Fujitsu 475,000 3,558,808 Hitachi 813,000 5,954,750 Honda Motor 135,600 4,734,388 INPEX 334,700 5,087,982 Isuzu Motors 373,000 2,466,907 Japan Tobacco 113,300 4,130,269 KDDI 90,100 5,495,562 Mitsubishi Electric 303,000 3,738,710 Nippon Shokubai 105,000 1,410,641 Omron 53,300 2,246,592 Secom 65,300 3,990,000 Seven & I Holdings 89,300 3,762,227 Shionogi & Co. 194,600 4,060,850 Sumitomo Metal Mining 75,000 1,217,857 Sumitomo Mitsui Financial Group 179,200 7,507,278 Netherlands3.8% Akzo Nobel 40,050 3,002,516 ING Groep 282,070 a 3,962,807 Koninklijke Philips 140,740 4,466,178 Singapore.4% Singapore Exchange 214,000 Spain1.7% ACS Actividades de Construccion y Servicios 60,095 2,748,422 Repsol 91,610 2,416,005 Sweden2.2% Nordea Bank 263,990 3,725,821 Svenska Cellulosa, Cl. B 110,850 2,888,399 Switzerland8.4% Adecco 36,140 a 2,974,989 Cie Financiere Richemont 22,870 2,399,699 Novartis 101,280 9,170,934 Roche Holding 24,020 7,164,287 Swiss Life Holding 15,890 a 3,768,231 United Kingdom20.8% Barratt Developments 215,670 1,379,311 British Sky Broadcasting Group 163,900 2,535,693 Compass Group 144,090 2,507,864 Drax Group 303,760 3,329,653 Imperial Tobacco Group 67,620 3,043,548 ITV 724,310 2,208,927 Prudential 233,550 5,359,915 Reckitt Benckiser Group 58,350 5,092,843 Rolls-Royce Holdings 180,880 a 3,309,158 Royal Bank of Scotland Group 1,217,970 a 6,845,245 SABMiller 54,240 3,144,940 Shire 102,300 8,000,941 Subsea 7 147,130 2,744,063 Unilever 167,060 7,579,341 Whitbread 28,900 2,180,656 WPP 172,590 3,763,001 United States1.8% iShares MSCI EAFE ETF 79,670 Total Common Stocks (cost $268,153,257) Preferred Stocks1.1% Germany Volkswagen (cost $3,254,775) 13,360 Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,629,969) 2,629,969 b Total Investments (cost $274,038,001) % Cash and Receivables (Net) .4 % Net Assets % ADR - American Depository Receipts ETF - Exchange-Traded Funds a Non-income producing security. b Investment in affiliated money market mutual fund. At June 30, 2014, net unrealized appreciation on investments was $28,479,322 of which $31,890,072 related to appreciated investment securities and $3,410,750 related to depreciated investment securities. At June 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 24.1 Industrial 13.0 Consumer Discretionary 12.5 Health Care 12.4 Consumer Staples 11.1 Materials 6.9 Energy 5.3 Information Technology 5.3 Utilities 3.6 Telecommunications 2.7 Exchange-Traded Funds 1.8 Money Market Investment .9 † Based on net assets. The following is a summary of the inputs used as of June 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 290,931,555 - - Equity Securities - Foreign Preferred Stocks+ 3,508,761 - - Exchange-Traded Funds 5,447,038 - - Mutual Funds 2,629,969 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Small Cap Equity Fund June 30, 2014 (Unaudited) Common Stocks99.3% Shares Value ($) Automobiles & Components1.3% Lear 14,160 Banks11.7% BankUnited 34,540 1,156,399 City National 20,277 1,536,186 Comerica 25,880 1,298,141 First Horizon National 91,635 1,086,791 Hancock Holding 29,450 1,040,174 SVB Financial Group 9,030 a 1,053,079 Synovus Financial 65,698 1,601,717 UMB Financial 22,200 1,407,258 Webster Financial 35,540 1,120,932 Capital Goods8.3% AGCO 13,860 779,209 Armstrong World Industries 24,690 a 1,417,947 Carlisle 17,300 1,498,526 Chart Industries 5,820 a 481,547 Regal-Beloit 16,500 1,296,240 Snap-on 13,220 1,566,834 Timken 14,720 998,605 Commercial & Professional Services5.2% Clean Harbors 24,372 a 1,565,901 Equifax 18,200 1,320,228 Herman Miller 36,850 1,114,344 Towers Watson & Co., Cl. A 9,840 1,025,623 Consumer Durables & Apparel2.3% Lennar, Cl. A 19,580 821,968 Toll Brothers 23,110 a 852,759 Vera Bradley 23,320 a,b 510,008 Consumer Services2.7% Cheesecake Factory 23,640 1,097,369 Hyatt Hotels, Cl. A 24,460 a 1,491,571 Diversified Financials3.2% E*TRADE Financial 72,340 a 1,537,948 Raymond James Financial 31,400 1,592,922 Energy6.5% Energen 17,920 1,592,730 Geospace Technologies 12,420 a 684,094 Key Energy Services 178,460 a 1,631,124 Nabors Industries 46,720 1,372,166 Oil States International 16,120 a 1,033,131 Exchange-Traded Funds.2% iShares Russell 2000 Value ETF 1,430 b Food & Staples Retailing1.3% Casey's General Stores 17,330 Health Care Equipment & Services9.8% Air Methods 29,700 a 1,534,005 Centene 19,269 a 1,456,929 HealthSouth 40,650 1,458,116 MEDNAX 20,710 a 1,204,287 Omnicare 23,970 1,595,683 Select Medical Holdings 39,230 611,988 Universal Health Services, Cl. B 16,980 1,626,005 Insurance2.1% First American Financial 33,950 943,471 Old Republic International 67,450 1,115,623 Materials5.0% Allegheny Technologies 31,400 1,416,140 Cytec Industries 4,750 500,745 Packaging Corporation of America 16,390 1,171,721 Steel Dynamics 54,620 980,429 Stillwater Mining 44,900 a 787,995 Media2.7% E.W. Scripps, Cl. A 63,590 a 1,345,564 New York Times, Cl. A 83,820 1,274,902 Pharmaceuticals, Biotech & Life Sciences2.3% PerkinElmer 15,190 711,500 Salix Pharmaceuticals 12,330 a 1,520,906 Real Estate5.5% Corporate Office Properties Trust 42,910 c 1,193,327 Corrections Corporation of America 33,910 c 1,113,943 DCT Industrial Trust 91,680 c 752,693 Douglas Emmett 37,010 c 1,044,422 Healthcare Trust of America, Cl. A 104,080 1,253,123 Retailing2.5% American Eagle Outfitters 83,650 b 938,553 Staples 53,710 582,216 Urban Outfitters 27,990 a 947,741 Semiconductors & Semiconductor Equipment1.2% Teradyne 60,360 b Software & Services11.0% Akamai Technologies 21,740 a 1,327,444 Amdocs 26,290 1,218,016 CoreLogic 50,000 a 1,518,000 IAC/InterActiveCorp 16,030 1,109,757 Monotype Imaging Holdings 18,000 507,060 NICE Systems, ADR 26,190 1,068,814 PTC 37,560 a 1,457,328 Solera Holdings 17,730 1,190,570 Synopsys 33,105 a 1,285,136 Technology Hardware & Equipment4.6% Brocade Communications Systems 101,250 931,500 F5 Networks 11,750 a 1,309,420 IPG Photonics 22,190 a,b 1,526,672 Lexmark International, Cl. A 15,040 724,326 Transportation5.0% Alaska Air Group 17,360 1,650,068 Con-way 23,100 1,164,471 Hub Group, Cl. A 10,060 a 507,024 Ryder System 17,870 1,574,168 Utilities4.9% CMS Energy 39,620 1,234,163 Great Plains Energy 34,686 932,013 NiSource 24,130 949,274 Portland General Electric 23,938 829,930 UGI 15,690 792,345 Total Common Stocks (cost $71,107,456) Other Investment1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,279,859) 1,279,859 d Investment of Cash Collateral for Securities Loaned3.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,914,406) 2,914,406 d Total Investments (cost $75,301,721) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts ETF - Exchange-Traded Funds a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2014, the value of the fund's securities on loan was $2,834,040 and the value of the collateral held by the fund was $2,914,406. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At June 30, 2014, net unrealized appreciation on investments was $25,179,156 of which $25,776,383 related to appreciated investment securities and $597,227 related to depreciated investment securities. At June 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 11.7 Software & Services 11.0 Health Care Equipment & Services 9.8 Capital Goods 8.3 Energy 6.5 Real Estate 5.5 Commercial & Professional Services 5.2 Materials 5.0 Transportation 5.0 Utilities 4.9 Technology Hardware & Equipment 4.6 Money Market Investments 4.3 Diversified Financials 3.2 Consumer Services 2.7 Media 2.7 Retailing 2.5 Consumer Durables & Apparel 2.3 Pharmaceuticals, Biotech & Life Sciences 2.3 Insurance 2.1 Automobiles & Components 1.3 Food & Staples Retailing 1.3 Semiconductors & Semiconductor Equipment 1.2 Exchange-Traded Funds .2 † Based on net assets. The following is a summary of the inputs used as of June 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 95,070,136 - - Equity Securities - Foreign Common Stocks+ 1,068,814 - - Exchange-Traded Funds 147,662 - - Mutual Funds 4,194,265 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Funds By: /s/ Bradley J.
